NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 17-27, 33-43, and 49-59 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, With respect to claim 1, the limitations “decoding a system information block (SIB) grant based at least in part on the monitored set of control channel elements, wherein the SIB grant is a Multefire SIB (SSB-MF1) grant" and “determining a second common search space for performing Multefire communications based at least in part on the decoded Multefire SIB grant” in combination with the remaining limitations of the claim are not found in the prior art, therefore, claim 1 is allowed. Claims 17, 33, and 49 recite similar limitations to those of claim 1, therefore, claims 17, 33, and 49 are allowed for similar reasons as stated above. Claims 2-11,18-27, 34-43, and 50-59 depend from an allowable base claim, therefore claims 2-11, 18-27, 34-43, and 50-59 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.